Case 2:20-cv-00012-JRS-MJD Document 19 Filed 02/11/20 Page 1 of 11 PagelD # 190

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
TERRE HAUTE DIVISION

FILED

 

 

 

Martin S. Gottesfeld, pro se,
Petitioner 1 2020
Ve , No.: 2:20-cv-00012-JRS-MJD FEB I
B. Lammer, Warden of U.S. CLERK’S ©
The FCI Terre Haute, Indiana, INDIANAPOLIS, i:
Respondent ,

 

 

 

NOTICE OF FILING OF DECLARATION AND ATTACHMENTS

Plaintiff Martin S. Gottesfeld (herein the "plaintiff"), acting pro se,
hereby notifies The Honorable Court of the filing of the declaration herewith
included as Exhibit 1 hereto and the three (3). attachments thereto in order to
update The Court on the recent developments which may lead to contested claims
by the respondent.

As The Court is no doubt well aware, ''The burden of persuasion that such
conduct cannot reasonably be expected to reoccur lies with the [respondent ]."

Lucini Italia Co. v. Grappolini, 288 F.3d 1035, 1038 (7th Cir. 2002), quoting

 

_ Friends of the Earth, Inc. v. Laidlaw Envtl. Services, 528 U.S. 167, 189
(2000) ("It is well settled that a defendant's voluntary: cessation of a
challenged practice does not deprive a federal court of its power to
determine the legality of the practice.") (internal citations omitted). The
respondent cannot meet the above-cited burden of persuasion given his past
conduct.

Further, the petitioner notes that his GCT and fifty dollars ($50) have
not been returned to him and that he is subject to being returned to
unconstitutional solitary confinement at any time, especially if the instant
petition is dismissed as moot. |

Respectfully filed in accordance with the prison-mailbox rule of Houston

v. Lack, 487 U.S. 266 (1988), by mailing to The Court in an envelope bearing

- Page 1 of 2 -
Case 2:20-cv-00012-JRS-MJD Document19 Filed 02/11/20 Page 2 of 11 PagelD #: 191

sufficient affixed pre-paid first-class U.S. postage and U.S.P.S. tracking
number 9114 9023 0722 4293 0825 01, handed to Ms. J. Wheeler of the FCI Terre
Haute CMU unit team, acting in her official capacity as an agent of the

respondent on Monday, February 3rd, 2020, or the first opportunity thereafter,

Lak
Martin S. Gottesfeld, pro se
Reg. Now: 12982-104
Federal Correctional Institution
P.O. Box 33
Terre Haute, IN 47808

- Page 2 of 2 -

 
Case 2:20-cv-00012-JRS-MJD Document 19 Filed 02/11/20 Page 3 of 11 PagelD #: 192

Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, declare that the following is true and correct
under the penal ty of perjury under the laws of The United States pursuant to
28 U.S.C. § 1746(1) on this thirty-first (31st) day of January, 2020:

1. I am Martin S. Gottesfeld and I am the sole plaintiff in the case of
Gottesfeld v. Hurwitz, et al., 18-cv-10836-PGG-GWG (herein "the case"),

currently pending before The Honorable U.S. District Court for The Southern
District of New York (herein "The Court").

2. I did everything within my power as an unrepresented incarcerated
litigant to file my recent MOTION FOR SANCTIONS (FED. R. CIV. P. 11(c) AND
LOC. CIV. R- 1.5(b)(5)) on Thursday, December [9th, 2019, as contemplated by
the prison-mailbox rule of Houston v. Lack, 487 U.S. 266 (1988), and I was
stopped from mailing the motion to The Court when agents of both the
defendants and their counsel confiscated my copies of the motion on Monday,
December 9th, 2019, and did not return to me those copies until Wednesday,
January 29th, 2020, and then kept my unit locked down until yesterday in the
late afternoon. -

3. I therefore consider the motion as timely filed on Thursday, December
19th, 2019, absent a determination of law and fact by The Court to the
contrary.

4. Today is the fifty-third (53rd) day of my new hunger strike,
protesting the unconstitutional and retaliatory acts undertaken by the
defendants in the case and their parties in privity, including their common
counsel, Assistant United States Attorney Alexander J. Hogan, who is the
‘subject of the motion for sanctions.

5. My weight at the beginning of the hunger strike was two hundred ©
twenty-five (225) pounds.

6. My weight this morning was one hundred eighty-three and one quarter
(183.25) pounds. .

7. I have thus lost forty-one and three quarters (44.75) pounds in the
last fifty-three (53) days.

8. For the first thirty-eight oan days of my hunger strike I ate no
solid food and starting on day four (4) I drank sixteen (16) fluid ounces (1
pint) of skim milk, totaling to roughly one hundred sixty (160) calories and
containing sixteen (16) grams of protein, each day.

9. Having never recovered the lean body mass I lost in my first hunger
strike, I began losing muscle and weight much faster this taam+tme,

10. On day thirty-nine (39), I received a copy of an Order to Show Cause
entered in the case of Gottesfeld v. B. Lammer,: 2:20-cv-00012-JRS-MJD (S.D.
Ind. January 10, 2020) (hereafter: "the: other case"), requiring agent of the
defendants in my S.D.N.Y. case and their common counsel Warden Brian Lammer of
The FCI Terre Haute, Indiana, to answer my pending VERIFIED PETITION FOR A
WRIT OF HABEAS CORPUS (28 U.S.C. § 2241). Please see the other case, docket
entry seven (7), setting a deadline of Friday,’ February 21st, 2020.

11. Immediately after receiving the Order to Show Cause, I began eating
_ five (5) meals per week pursuant to my understanding of 28 C.F.R. §§ 549.60-
549.66 (Attachment: 1) and BOP Program Statement 5562.05: Hunger Strikes
(Attachment 2), as explained fo me by the agents and medical staff of the
defendants in the case and Respondent Lammer, and I have not since changed

 

 

- Page 1 of 9 -
Case 2:20-cv-00012-JRS-MJD Document 19 Filed 02/11/20 Page 4of11PagelID#:193 |. 3

 

this practice.

12. "Normally, treatment must continue until adequate oral intake of food .
and liquid is achieved." Attachment 2 at 9.

13. I am still losing weight and it is objectively unreasonable to
consider five (5) meals per week as "adequate oral intake of food and liquid,"
especially as I am still losing weight.

14. "Only the physician may order that an inmate be released from hunger
strike evaluation and treatment. This order shall be documented in the medical
record of the inmate." 28 C.F.R. § 549.66 (Attachment 1 at 4).

15. As I filed in the case and as should now appear in the public record
thereof, agents/medical staff of both the defendants in the case and ~~
Respondent Lammer for some time have. been forcing involuntary medical
procedures upon me without my consent, against my will, without a court order,
without notifying my emergency contacts, and without seeking the consent of my
Massachusetts health care proxy and Indiana health care representative
appointee Mrs. Dana E. Gottesfeld of Somerville, Massachusetts.

16. Relevant federal regulations provide that prisons 26: “lero
physicians ''shall give consideration to forced medical treatment" when they
determine "that the inmate's life or health will be threatened if treatment is

not initiated immediately." 28 C.F.R. § 549.65(a) (Attachment 1 at 3).

17. Relevant federal regulations further provide that prison physicians
"may order that treatment be administered without the consent of the inmate"
when '"'a medical necessity for immediate treatment of a life or health
threatening situation exists." 28 C.F.R. § 549.65(c) (Attachment 1 at 4).

18..No federal regulation provides for prison physicians to consider or
order forced medical treatment of hunger-striking prisoners in other
scenarios, as revealed by a diligent search.

 

 

19. The defendants in the case and their agents, including Respondent
Lammer, acknowledge, "The decision to force treatment upon the inmate is a
medical decision, preferably by a written physician's order, with potential
legal implications." BOP Program Statement 5562.05: Hunger Strikes, Ch. 10
(Attachment 2 at 7).

20. "Only the physician may order involuntary medical treatment." Id, at

 

8.

21. Medical professionals are licensed by their respective states. For
instance, registered nurses are registered by their state and medical doctors
are licensed by their state. This includes medical professionals in prisons.

22. Medical professionals licensed by The State of Indiana are required
to obey Indiana Code (IC) 16-36, including the medical professionals who have
been treating me against my will, to wit: medical doctors William Wilson,
Elizabeth Trueblood, and D. Lukens; MLT Ms. Sandusky; and registered nurses
Matthew Worthington, Corey Pointer, and Ms. Brazzell.

 

23. Federal courts are required to give full faith and credit to IC 16-36
pursuant to 28 U.S.C. § 1738, i.e. The Full-Faith-and-Credit Statute.

24. Federal regulations and BOP Program Statements, on the other hand, do
not carry the power of legislative enactment, and no federal law overrides or
supercedes IC 16-36, as revealed by a diligent search, and again, the federal
government does not register prison nurses or license prison physicians to
practice medicine.

- Page 2 of 9 -
Case 2:20-cv-00012-JRS-MJD Document 19 Filed 02/11/20 Page 5 of 11 PagelD #: 194

25. The State of Indiana broadly defines "Health care."

26. "As used in this chapter, ‘health care’ means any care, treatment,
service, or procedure to maintain, diagnose, or treat an individual's physical
or mental coridition. The term includes admission to a health care facility."
IC 16-36-1-1.

27, T am "an adult," as contemplated by IC 16-36-1-3(a)(1), and "unless
incapable of consenting under [IC 16-36-1-41, y consent to" my “own
health care." IC 16-36-1-3(a)..

28. "An individual described in [IC 16-36-1-3] may consent to health care
unless, in the-g6ed faith dpinién of the attending. physician, the individual is
incapable of making a decision regarding the proposed health care." IC 16-36-

iM.

29. "If an adult incapable of consenting under [IC 16-36-1-4] has not
appointed a health care representative under [IC 16~-36-1-7] or the health care
representative declines to act, except as provided in [IC 16-36-1-9 and IC 16-
36-1-9.5], consent to health care may be given in the following order of
priority: (1) A judicially appointed guardian of the person or a ,
representative appointed under [IC 16-36-1-8]. (2) A spouse. (3) An adult
child. (4) A parent. (5) An adult sibling. (6) A grandparent. (7) An adult
grandchild. (8) The nearest other adult relative in the next degree of kinship
who is not listed in subdivisions (2) through (7). (9) A friend who: (A). is an
adult; has maintained regular contact with the individual; and (C) is familiar
with the individual's activitiesl) health, and religious and moral beliefs. ©
(10) The individual's religious superior, if the individual is a member of a

Yeligious order." IC 16-36-1-5(a).

_ 30. Nowhere in IC 16-36-1-5 or elsewhere in Indiana law are health-care
providers allowed to provide consent to their own treatment on behalf of
patients, regardless of whether they are prisoners, and this makes sense
because any such enactment would present serious conflicts of interest and |
undermine the very foundation of informed consent.

31. At no point while the agents of the defendants in the case and of

Respondent Lammer were treating me against my will and without my consent did
they contact anyone listed in IC 16-36-1-5(a) and seek consent to treat me.

32. My spouse at all times while: I: have been held at FCI Terre Haute, as

contemplated by IC 16-36-1-5(a)(2), and my Indiana Health Care Representative,
pursuant to IC 16-36-1-/, are the same person, Mrs. Dana E. Gottesfeld of

Somerville, Massachusetts.

33. "A health care provider or any interested person (as defined in IC
30-5-2-6) may petition the probate court in the county where the individual
who is the subject of the petition is present for purposes of receiving health
care to: (1) make a health care decision or order health care for an
individual incapable of consenting; or (2) appoint a representative to act for

the individual." IC 16-36-1-8(a).

34. At no time did any health-care provider or any other interested
person petition the probate court here in Vigo County, Indiana, pursuant to
I¢_16-36-1-8(a), with me as the subject of his or her petition.

35. At=no-point did I ever disqualify Mrs. Dana E. Gottesfeld under IC
16-36-1-9 and she is not and has never been precluded under IC 16-36-1-9.5.

36. IC 16-36-1-9 states, '"(a) An individual who may consent to the

- Page 3 of 9 -
Case 2:20-cv-00012-JRS-MJD' Document 19 Filed 02/11/20° Page 6 of 11 PagelD #: 195

individual's own health care under [IC 16-36-1-3] may disqualify others from
consenting to health care for the individual. (b) A disqualification must meet
the following conditions: (1) Be in writing. (2) Be signed by the individual.
(3) Designate those disqualified. (c) A health care provider who knows of a
written disqualification may not accept consent to health care from a
disqualified individual. (d) An individual who knows that the individual has
been disqualified to consent to health care for another may not act for the
other under [IC 16-36-1]."

37. Pursuant to: IC:16-36-1-9, I hereby disqualify Warden Brian. Lamer,
Warden T.J. Watson, Regional Director Jeffrey E. Krueger, Medical Director
William Wilson, Dr. Elizabeth Trueblood, FCI. Terre Haute staff physician D.
Lukens, R.N. Corey Pointer, R.N. Matthew Worthington, FCI Terre Haute staff
M.L.T. Ms. Sandusky, FCI Terre Haute staff registered nurses Ms. Brazzell and
Ms. J. Dean; all employees, agents, advisors, attorneys, contractors,

assignees, and other parties in privity of the Federal Bureau of Prisons; all .

Indiana state-court. judges; all U.S. magistrate judges, district judges,
circuit judges, and justices; all Indiana county-court judges; all other
judicial and semi-judicial officers of The United States or The State of
Indiana; anyone who is paid by any department or agency of the federal
government to treat me while I am a prisoner; and anyone who is not either-my
wife,:my legal nephew, or mymother.

38. Pursuant to IC 16-36-1-9(c), 1 am sending a copy of this signed
declaration to Medical Director William Wilson, Dr. Elizabeth Trueblood, FCI

Terre Haute staff physician D. Lukens, R.N. Corey Pointer, R.N. Matthew
Worthington, FCI Terre Haute staff M.L.T. Ms. Sandusky, and FCI Terre Haute
staff registered nurses Ms. Brazzell and Ms. J. Dean.

39. "If an individual is incapable of consenting to the individual's own
health care, the health care provider shall make a reasonable inquiry as to
the availability of individuals who are able to provide health care consent
under [IC 16-36-1-5]. Reasonable inquiry includes examining the medical
records and personal effects of the individual who is incapable of providing
health care consent. The health care provider shall attempt to contact |
individuals who are high in the priority level and able to provide health care
consent under [IC 16-36-1-5] by telephone or other means after a determination

is made that the individual is incapable of providing health care consent."
Ic 16-36-1-17. ,

40. At no point did the defendants in the case or the agents of them and
of Respondent Brian Lammer make any inquiry as to the availability of

individuals who are able to provide health-care consent for me under IC 16-36-

1-5 even though I provided those agents/health-care providers with my wife's
telephone number every day and told them to contact her if they doubted my
competency.

41. At no point did the defendants in the case or the agents of them and
of Respondent Brian Lammer obtain a second opinion from a licensed physician
independent of FCI Terre Haute indicating that the medical treatments to which
I did not consent were medically necessary.

42. At no point did the defendants in the case or Respondent Brian Lammer
notify my known relatives and friends by certified mail of my condition, the
treatment determined to be necessary by the treating physician, or of any
attempt to secure an independent second opinion.

43. On Tuesday, January 28th, 2020, I spoke with my newly-retained

~ Page 4 of 9 -
Case 2:20-cv-00012-JRS-MJD. Document 19 Filed 02/11/20 Page 7 of 11 PagelD #: 196

appellate counsel Brandon Sample on a privileged legal call.

44. Despite the confidential nature of the call and my reasonable
expectation of privacy, through no fault or waiver of my own, agent of both
the defendants in the case and Respondent Lammer Ms. Rebekka Eisele sat mere
feet away from me during my call and was within easy eavesdropping distance to
hear my side of the call.

45. I asked my attorney to contact the local U.S. attorney's office and
advise them that I was being custodially-questioned each morning without an
attorney present despite my explicit requests for an attorney and that these
custodial questionings were both of my mind through oral questioning and my
body through forced medical procedures, including two (2) prior occasions when
my blood was taken without my consent.

46. I asked my attorney to contact the Indiana state health-care
licensing authorities and report doctors William Wilson, Elizabeth Trueblood,
and D. Lukens; M.L.T. Ms. Sandusky; registered nurses Matthew Worthington,
Corey Pointer, and Ms. Brazzell for treating me against my will without either
obtaining proper consent or notifying my emergency contacts of what they were
doing.

47. I asked my attorney to contact Respondent Lammer and advise him that
The Court in my § 2241 case had granted my emergency motion to preserve
audio and video surveillence evidence that his agents did not want to preserve
and told me they would allow to be overwritten despite my prompt and proper
notification to them of relevent and forthcoming litigation.

48. Less than twenty-four (24) hours after my legal call, agents of both
the defendants in the case and of Respondent Lammer, including Captain Bragan,
came to the FCI Terre Haute CMU SHU and ordered me to pack my property.

49, These agents at first would not tell me where I was going, though
they did tell me that I was not leaving the FCI.

50. These agents then returned the majority of my property to me;
although rodents had been allowed to gain access to the bags storing my
commissary food items; other food, clothing, and sundry items are missing; and
some of my legal work containing documents that I need to file in both cases
remains stored inaccessible to me in another container.

51. The rodents destroyed:a not insignificant amount.of my commissary
food items, although by no means the majority of them, and for reasons
described below, most of the destroyed items are irreplaceable to me.

52. While going through my property-return process, Captain Bragan would
not answer my question as to the status of my hunger strike and address my
explicit request to know the consequences of my decisions as to whether or not
to eat, other than, eventually, to tell me that I would be monitored by
medical. oe

53. Captain Bragan explicitly told me that my unit was not locked down
because of me, but rather due to "maintenance," and that the whole unit would
return to normal operations that day at 4:00 P.M. at which point myself and my
fellow prisoners would "come out" of our cells.

54. I was taken to a FCI Terre Haute CMU cell and told that I am now once
again a "general-population inmate," notwithstanding Aref v. Lynch, which
holds to the contrary regarding CMU prisoners.

- Page 5 of 9 -
Case 2:20-cv-00012-JRS-MJD Document 19 Filed 02/11/20 Page 8 of 11 PagelD #: 197

55. Departing from its previous practice, the medical department did not
take my blood this week and did not run any labs prior to my exit from the SHU
that would be relevant to assessing whether or not a "medical necessity". .
exists under 28 C.F.R. §§ 549.60 _- 549.66 or BOP Program Statement 5562.05.

56. I have not, in fact, been evaluated by medical in the time since I .
left the SHU and no attempt has been made to do so.

5/7. Despite Captain Bragan's assurances that my unit would come off of
lockdown on Wed., .. January 29th, 2020, we did not in fact come off of |
lockdown until after 4:00 P.M. on Thursday, January 30th, 2020.

38. I had my cell very well organized prior to agents of both the
defendants and Respondent Lammer packing my property and it will take me over
a week to restore my organizational system.

59. The majority of the food items that were lost were purchased from the
holiday commissary list, which was available to me prior to my placement in
the SHU, but which is now unavailable to me because the holidays are over, and
for other reasons detailed below.

60. At the conclusion of the alternate-DHO "hearing"/ambush for incident
report number 3338082, Alternate-DHO D. Matthews specifically and explicitly
advised me that my sanctions were: (1) 27 days loss of GCT, (2) a fifty dollar
($50) monetary fine, (3) forty-five (45) days loss of phone privileges, and
(4) forty-five (45) days loss of electronic messaging.

61. While it's possible there is a discrepency between my recollection
and what was said at the hearing--which would be borne out by the audio and
video recordings of the hearing--as to the length of the electronic and phone
sanctions, I am one hundred percent (100%) certain that both my phone and
electronic-messaging privileges were suspended and that my commissary was not
suspended.

62. Indeed, as noted in a filing which agents of both the instant
defendants and Brian Lammer delayed and which did not appear on the docket
until a full month had elapsed, the suspension of both of these privileges
while my mail to the courts was so delayed left me effectively unable to reach
the courts with any news or information that these agents wished to preempt,
and this is the principal reason I maintained my hunger strike after the
alternate-DHO hearing/ambush.

63. Preventing news of the DHO hearing/ambush from timely reaching the
courts appears to have been a top priority for these agents--who also use
mannequins to fool the public about the unmanning of their guard towers.

. 64. It has come to my attention that the death-row unit was moved to the
nearby USP Terre Haute in the same federal correctional complex (FCC) as this
FCI, but that the guard towers there are similarly unmanned anyways. Thus, my
recent article should be undated to reflect that the death-row is at "FCC"
Terre Haute as opposed to "FCI" Terre Haute, but the conclusions of the
article are otherwise accurate as to the negligence re the guard towers.

65. While in the SHU, I cannot use electronic messaging even if it is not
‘suspended, but I can see a notification when I log into TRULINCS that someone
has sent me a new message.

66. On or about Wednesday, January 22nd, 2020, I noticed such a notice,
and I knew that no suspension of my electronic messaging had been entered into .
the system because nobody would be able to message me if it had been entered.

- Page 6 of 9 -
Case 2:20-cv-00012-JRS-MJD Document 19 Filed 02/11/20 Page 9 of 11 PagelD #: 19

  
   

67. This also meant that none of my contacts received the typical system:
generated message that they should have received after the DHO “hearing"/”
ambush, advising them that I no longer have access to electronic messaging.

68. BOP ‘staff do not like suspending my email--especially when they are
conscious of their own dirty hands and when their dirty hands become a matter
of public controversy--because suspending my email causes this system-
generated message to go out to my attorneys and to over a half-dozen of:my . -
fellow investigative journalists at major national and international news
outlets including RT, The Intercept, Info Wars, The DailyWire, Reader-
Supported News, Shadowproof Press, and The New American.

69. When I became aware that after more than a month, no sanction had ©.
been entered into the system and therefore no system-generated notification
went out to my TRULINCS contacts, I composed a written request that the
sanctions be entered into the system specifically so my contacts would be so
notified and I handed it to agent of the defendants in the case Ms. Rebekka
Eisele at my next opportunity thereafter. Attachment 3.

70. On Friday afternoon, January 24th, 2020, I received the DHO's report
for incident report number 3338082 (after I notified The Court in my § 2241
case that the report was late), and. the arrival of the report signified to me
that the sanctions had been entered into the system as well.

71. I did not at the time notice a key discrepency between what was said
-at the DHO “hearing"/ambush and the resulting report.

72. On Friday morning, January 31st, 2020, commissary delivery came to my
unit.

73. I ordered diet soda and other sugar-free and zero-calorie beverages,
but no’ food items, along with eleven (11) one=dollar-($1) postage stamps,
pens, headphones, and other items, but I did not receive all the postage
stamps I ordered, the pens, or headphones, as well as some other items.

74. I inquired with commissary staff as to the missing items and was told
that I am on commissary restriction.

75. I checked the DHO report for incident report number 3338082,
believing that the wrong sanction had been mistakingly entered: into the system
and I was surprised to find that despite what the DHO said at the hearing, he
changed his written report so as not to suspend my email but rather to take my
commissary.

76. The length of the suspensions also did not match my recollection from
the hearing and were ninety (90) days rather than forty-five (45), but again,
I am less sure as to my recollection of the length of the suspensions than I
am as to which privileges were and were not suspended.

77. If the DHO had told me that he was suspending my commissary and not
that he was suspending my email, I would have ended my humger strike, at “least
temporarily, on Friday, December 20th, 2019, so as to alert my attorneys so
that they could alert the courts as to what's going on here. *

78. By the time the alternate DHO entered the sanctions into the system,
however, the proverbial cat was already well out of the bag because aver a
month had: passed, - motions had been entered and articles had been published.

79. At that point, suspending my email could no longer contain knowledge
of the matter and would in fact have been counterproductive due to the

- Page 7 of 9 -
Case 2:20-cv-00012-JRS-MJD Document 19 Filed 02/11/20 Page 10 of 11 Page

   
  

journalistic inquiries these agents were already receiving .and the system-
generated notices that would have gone out.

80. The post=hoc’change in sanctions from a set which initially delayed -
my ability to notify the courts should I have left the SHU to a set that
instead avoided system-generated suspension notices from being sent to my
attorneys and fellow journalists once the courts were already aware of the
situation demonstrates that the alternate DHO was not a neutral and detached
arbiter, but in cahoots with the defendants in the case and Respondent Lammer
to avoid public scrutiny and accountability for their unconstitutional acts.

81. I obviously still cannot use the electronic messaging privileges that
I now retain for social communication and I must indeed still be careful about
even messaging my attorneys given the wanton and flagrant retaliatory acts
carried out with relative if not total impunity by the defendants in the case,
their common counsel, and Respondent Lanmmer in response to my theoretically--
Constitutionally-protected petitions to the government for the redress of my
grievances and those of my family, readers, and publishers.

82. Thuslj my electronic-messaging privileges do not meaningfully help me
litigate, and the suspension of my commissary is in fact far more damaging
to my abilities to litigate than suspending my electronic messaging because I
can no. longer purchase the same supplies I used to.

83. If there is indeed a discrepency between the length of the
suspensions as first stated by the alternate DHO and then written by him after

his post-hoc amendment(s), then the. changes represent further retaliatory
conduct.

84. The suspension of my commissary further prevents me from replacing
the items that were lost, destroyed, or damaged when agents of the defendants,
their common counsell) and Respondent Lammer confiscated my property from me on
Monday, December 9thlJ 2019.

85. When moved to the SHU, it generally takes about four (4) weeks ‘for
a prisoner at the FCI Terre Haute CMU SHU to receive up to a cubic foot (1
ft*) of his legal work.

86. For instance, I was placed in the SHU on Monday, December 9th, 2019,
and I did not receive my. legal work until more than four (4) weeks later on
Tuesday, January 7th, 2020--the morning of an attorney-call that agents of: the
defendants, their counsel, and Respondent Lanmer delayed for weeks-=and" they
would have made me wait longer if they weren't concerned I'd complain to my
lawyer about being separated from my legal work.

87. I am thus concerned that I was removed from the SHU so that these
agents can now place me back in the SHU, supposedely under the "hunger-strike
protocol," and thereby once again separate me from my legal work while denying
me postage stamps to mail the courts for at least another week while I await
the next commissary purchase.

88. The fact that these agents took me out of the SHU with no recent
blood work, while I am still losing weight, and while I am still limiting
myself to the same objectively-inadequate five (5) meals per week proves that
there was never any circumstance sufficient to justify their forced medical
treatments without consent, their choice to confine me in the SHU, and the
conditions to which they subjected me therein.

89. Due to the commissary restriction, I am still unable to serve my
filings in any of my cases since I must conserve photocopy supplies.

~ Page 8 of 9 -
Case 2:20-cv-00012-JRS-MJD Document 19 Filed 02/11/20 Page 11 of 11 PagelD #: 200

90. I am continuing my hunger strike at its previous level from before
‘my removal from the SHU because I remain subject to the ongoing retaliation
against my litigation and other First-Amendment--protected activities carried
out by the defendants in the case, their common counsel, and Respondent
Lammer, as evidenced by the ongoing sanctions resulting from my valid good-
faith quoting of statutes as requited to commence litigation carried out by
these parties in privity so as to dissuade, deter, obstruct, and punish me
for litigating against them by sabotaging my direct appeal (unsuccessfully,
for now), preempting my filings, placing me in solitary confinement in filthy
and atrocious conditions, trying to transfer me, harrassing me, my wife, my
family, my readers and supporters, and my publishers, confiscating,
destroying, and otherwise unlawfully depriving me of my property, returning
me to a much worse cell after giving my old cell away twice so as to deprive
me of it when they have not done the same to others.who went to the SHU after
engaging in violent acts wherein people were actually physically hurt and
required outside medical help to rebreak and set bones, and outright refusing
to preserve evidence of their misdeeds absent a court order for which I
should never have had to move in the first place.

I declare under the penalty of perjury under the laws of The United
States that the foregoing is true. and correct. Executed on Friday, January
31st, 2020. . :

bys
Martiz’ S. Gottesfeld

 

- Page 9 of 9 -
